DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on March 3, 2022 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 23 and 28 appear to be directed to the embodiment shown in FIGS. 3A-3F of the application drawings in view of their dependence upon claim 15 or 24.  Claims 23 and 28, however, recites that the connector assembly is a “duplex LC-type connector”. The specification, however, does not describe the connector assembly shown in FIGS. 3A-3F as a duplex LC-type connector and, therefore, claims 23 and 28 fail to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the back post" in the fifth line of the claim.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether the claimed “back post” refers back to the “back post portion” or to a different structure. 
Claim 24 recites the limitation "the back post" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether the claimed “back post” refers back to the “back post portion” or to a different structure. 
Claims 16-23 and 25-28 are rejected under this section as being dependent upon rejected claim 15 or 24. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 5,712,938 to Lin et al. (hereinafter “Lin”).
In re claim 15, Lin discloses a connector assembly, see FIGS. 1-5, comprising: 
a housing comprising body portions (1) and (2), the housing (1, 2) having a connection end and a cable end, the housing including a first housing component (2) and a second housing component (1), the first housing component (2) being connected to the second housing component (1) to form the housing, the second housing component (1) including a plug frame portion comprising bases (16) at the connection end and a back post portion comprising wall (114) at the cable end, the back post comprising wall (114) or adapter (7) being formed for securing a fiber optic cable to the housing, the plug frame portion comprising bases (16) and the back post portion comprising wall (114) being formed as one piece of material; 
ferrules (4) mounted in the plug frame portion comprising bases (16) of the second housing component (1); 
a latch component comprising keying element (5) mounted on the housing and configured for releasably connecting the connector assembly to another optical device (it is implicit that the keying element 5 allows the optical fiber connector of Lin to be releasably connected to another optical fiber connector).  See columns 2-4 of Lin for further details. 

In re claim 16, as seen in FIG. 1A, the plug frame portion comprising bases (16) of the second housing component (1) has an open side that is closed by connection of the first housing component (2) to the second housing component (1).
In re claim 17, the second housing component (1) further comprises a middle portion comprising groove (18) located between the plug frame portion comprising bases (16), the middle portion comprising groove (18) being formed as one piece of material with the plug frame portion comprising bases (16) and the back post portion comprising wall (114).

In re claim 18, as seen in FIG. 1A. the middle portion comprising groove (18) of the second housing component (1) has an open side that is closed by the connection of the first housing component to the second housing component (1).

In re claim 19, as seen in FIG. 1A. the back post portion comprising wall (114) has an open side that is closed by the connection of the first housing component (2) to the second housing component (1).

In re claim 20, as seen in FIGS. 7A-9A, the latch component comprising keying element (5) is rotatable on the housing between a first position on one side of the housing to a second position on another side of the housing.

In re claim 21, Lin further discloses a locking component (34) associated with the housing and a mating locking component (52) associated with the latch component comprising keying element (5) for holding the latch component comprising keying element (5) in one of the first and second positions.

In re claim 22, an outer surface of the disk member (51) of the keying element (5) reads upon the claimed ring portion in a broad or literal sense.

In re claim 23, the connector assembly of Lin is considered a duplex LC-type connector because it has all of claimed structural limitations.

In re claim 24, Lin discloses a connector assembly having an adjustable polarity, see FIGS. 1-5, comprising: 
a housing comprising body portions (1) and (2), the housing having a connection end and a cable end, the housing including a plug frame portion comprising bases (16) at the connection end and a back post portion comprising wall (114) at the cable end, the back post comprising wall (114) or adapter (7) being formed for securing a fiber optic cable to the housing; 
ferrules (4) mounted in the plug frame portion comprising bases (16) of the housing; 
a latch component comprising keying element (5) mounted on the housing and configured for releasably connecting the connector assembly to another optical device, the latch component comprising keying element (5) being configured to rotate on the housing to change the polarity of the connector assembly from a first polarity to a second polarity (it is implicit that the keying element 5 allows the optical fiber connector of Lin to be releasably connected to another optical fiber connector).  See columns 2-4 of Lin for further details.

In re claim 25, an outer surface of the disk member (51) of the keying element (5) reads upon the claimed ring portion in a broad or literal sense.

In re claim 26, Lin further discloses a locking component (34) associated with the housing and a mating locking component (52) associated with the latch component comprising keying element (5) for holding the latch component comprising keying element (5) in one of the first and second positions.

In re claim 27, as seen in FIG. 3 of Lin, the locking component (52) associated with the latch component comprising keying element (5) is located on the ring portion comprising the outer surface of the disk member (51).

In re claim 28, the connector assembly of Lin is considered a duplex LC-type connector because it has all of claimed structural limitations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,678,283 (hereinafter “the 283 patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same disclosure and the same embodiment(s). It would have been obvious to modify the invention specified by claims 1-14 of the ‘283 patent to include unclaimed aspects from its underlying embodiment, thereby obtaining the invention specified by claims 15-28. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to obtain the invention specified by claims 15-28 in view of claims 1-14 of the ‘283 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        


or
July 30, 2022